Citation Nr: 1517141	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-42 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a knee and leg disability.

2.  Entitlement to service connection for a stomach or intestinal disability.

3.  Entitlement to an evaluation in excess of 40 percent, beginning February 22, 2006, for chronic recurrent low back syndrome.

4.  Entitlement to an evaluation in excess of 10 percent beginning February 22, 2006, and prior to August 1, 2013, for right S1 radiculopathy.

5.  Entitlement to an evaluation in excess of 20 percent, beginning August 1, 2013, for right S1 radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1976.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As noted in the Board's July 2013 and January 2014 remands, the issue of entitlement to a compensable rating for perforation, left tympanic membrane, has been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it is hereby referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a knee and/or leg disability and increased disability ratings for chronic recurrent low back syndrome and right S1 radiculopathy are addressed in the Remand portion of the decision below and are remanded to the RO.
FINDING OF FACT

In a November 2014 rating decision, the RO granted the issue on appeal of entitlement to service connection for a stomach or intestinal disability; therefore, there remains no case or controversy with respect to this issue.



CONCLUSION OF LAW

There is no disputed question of law or fact as to whether service connection is warranted for a stomach or intestinal disability, and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of law or fact in the determination being appealed.

As noted above, the Veteran's claim of entitlement to service connection for a stomach or intestinal disability has already been granted by the RO, and there are no remaining allegations of error of law or fact for appellate consideration on this issue.  Accordingly, the Board lacks jurisdiction and this appeal will be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a stomach or intestinal disability is dismissed.


REMAND

In the Board's January 2014 remand, the RO was instructed to provide the Veteran with VA knee and leg examinations.  Although the record already contained an October 2009 letter from Dr. J.E.A., the Veteran's primary treating physician, who related the Veteran's knee and leg disabilities to his active duty service, the letter did not indicate any specific diagnosis relating to the Veteran's knees or legs.  The letter was also unclear as to whether Dr. J.E.A. was referring to the Veteran's already service-connected bilateral radiculopathy, or a separate knee and/or leg disability.  The January 2014 remand orders specifically instructed the VA examiner to determine if the Veteran had a knee and/or leg disability (other than bilateral radiculopathy) and, if so, to provide an opinion as to whether any diagnosed knee and/or leg disability (other than radiculopathy) was at least as likely as not due to the Veteran's active duty service, to include as due to or aggravated by the Veteran's already service-connected chronic recurrent low back syndrome and/or bilateral lower extremity radiculopathy.  The VA examiner was also asked to comment on the Veteran's June 1972 in-service treatment for right knee pain, which was diagnosed at that time as chondromalacia patella.

A February 2014 VA examination revealed a diagnosis of bilateral arthritic knees and, while not listed in the diagnosis section, the examiner documented bilateral lower extremity edema.  The VA examiner reported that it would be "undue speculation" to relate the Veteran's June 1972 in-service right knee injury to his current bilateral knee disability because there was limited evidence for service connection and symptoms began approximately ten years after service.  Therefore, the VA examiner reported that there was "only a doubtful connection with the incident of 1972."  The opinion declined to discuss whether the Veteran's bilateral knee disability was due to or aggravated by his service-connected low back disability and/or bilateral radiculopathy.  As the VA examiner failed to comply with the Board's January 2014 remand directives, an additional remand is required to obtain a new VA examination and opinion addressing service connection on a direct and secondary basis for any diagnosed knee and/or leg disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a new medical opinion, the VA examiner must also provide opinions regarding any and all diagnoses relating to the Veteran's knees and legs (except the Veteran's already service-connected bilateral radiculopathy), to include, but not limited to, the Veteran's bilateral arthritic knees and lower extremity edema, and determine whether any diagnosed disabilities are more likely than not related to service.

While the claim is in remand status, the Board finds additional development is also required to properly adjudicate the Veteran's claim.  At his February 2014 VA examination, the Veteran reported he had been receiving treatment since the 1980s for both knees from Dr. J.D., a private orthopedist, however, no attempts to obtain these medical treatment records were made by the RO.  The Veteran also reported undergoing bilateral total knee replacements in 2006 and 2007, yet no attempts to identify the treatment facility where these surgeries took place or locate the associated medical records were ever made.  Further, although the claims file contains a November 2013 authorization and consent form signed by the Veteran for VA to obtain medical treatment records from Dr. J.E.A., the RO never contacted Dr. J.E.A. to request any medical treatment records whatsoever.  Accordingly, on remand the RO must attempt to obtain and associate with the Veteran's electronic claims file all outstanding private medical treatment records referenced above and any other records relating to any potential knee and/or leg disabilities as identified by the Veteran.  See 38 C.F.R. § 3.159(c).  The RO must also associate all VA medical treatment records to date with his electronic claims file.  Id.

A remand is also required prior to adjudicating the issues of increased ratings for the Veteran's service-connected chronic low back syndrome and right S1 radiculopathy.  The Veteran reported receiving treatment from Drs. J.D. and J.E.A. for his lower back and related symptoms, yet his electronic claims file does not contain any treatment records from these physicians.  Additionally, a November 2013 VA treatment note documented that the Veteran reported he planned on seeing a "spine surgeon and pain specialist which he will do on the outside."  Accordingly, the RO must contact the Veteran to ascertain the contact information for any additional private medical providers and must attempt to obtain these records.  See 38 C.F.R. § 3.159(c).  The RO must also associate all updated VA medical treatment records with the electronic claims file.  Id.

Additionally, the Board notes that the Veteran last underwent VA examinations for his lower back and right S1 radiculopathy in November 2013, and that by the time the above requested development is completed, the results of those examinations will be too old to assess the current severity of his disabilities.  Therefore, after the RO obtains all relevant medical records referenced above, the Veteran must be provided with a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must request medical records from:

(a)  Dr. J.D., the Veteran's orthopedic doctor; 

(b)  Dr. J.E.A., the Veteran's primary care physician;

(c)  the medical treatment facility where the Veteran's 2006 and 2007 total knee replacement surgeries took place; and

(d)  any other medical providers identified by the Veteran.

The RO must also request all updated VA medical treatment records and associate them with the electronic claims file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all the above-referenced records are obtained to the extent available, the Veteran must be afforded the appropriate VA examinations to determine whether any knee and/or leg disabilities found, other than bilateral lower extremity radiculopathy, are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's electronic claims file in VBMS and Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

(a) state whether any currently or previously diagnosed knee and/or leg disabilities, other than bilateral lower extremity radiculopathy, are related to the Veteran's active duty service;

(b)  state whether any currently or previously diagnosed knee and/or leg disabilities are due to or aggravated by any service-connected disability, to include the Veteran's service-connected low back disability and bilateral radiculopathy; and

(c)  comment on the relationship, if any, between the Veteran's June 1972 in-service diagnosis of chondromalacia patella and any other diagnosed knee and/or leg disabilities, other than bilateral lower extremity radiculopathy.

A complete rationale for all opinions must be provided.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

3.  The RO must afford the Veteran a VA spine examination to determine the current severity of his service-connected low back disability and right S1 radiculopathy.  The Veteran's electronic claims file in VBMS and Virtual VA must be made available to the examiner, and the examiner must specify in the report that the electronic records were reviewed.  The examiner must also specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must determine the range of motion of the Veteran's thoracolumbar spine in degrees, using a goniometer and noting by comparison the normal range of motion, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must determine whether there is weakened movement, incoordination, excess fatigability, or pain on movement, and must, if feasible, address this in terms of additional degrees of limitation of motion lost.  The examiner must also describe any functional limitations resulting from the Veteran's low back disorder and associated right S1 radiculopathy.

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the affected part, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected low back disability, the presence or absence of changes in condition of the skin indicative of disuse, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to a low back disorder.

The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine.  It must also be noted whether the Veteran has intervertebral disc syndrome, and, if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, and must document the frequency and total duration of such episodes over the course of the past 12 months.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected low back disorder, and report the severity of the Veteran's right S1 radiculopathy.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies.  The examiner must determine whether the Veteran's right S1 radiculopathy results in incomplete or complete paralysis of the sciatic nerve.  If incomplete, the examiner must indicate whether the paralysis is mild, moderate, moderately severe, or severe with marked muscular atrophy.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


